          Case 1:17-cv-10029-LGS Document 305 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
TIBOR KISS,                                                   :
                                             Plaintiff,       :   17 Civ. 10029 (LGS)
                                                              :
                           -against-                          :          ORDER
                                                              :
CLINTON GREEN NORTH, LLC et al.,                              :
                                             Defendants. :
------------------------------------------------------------ :
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff Tibor Kiss filed four motions in limine in anticipation of trial. It is

hereby ORDERED that:

        1.       Plaintiff’s motion to exclude any evidence relating to Plaintiff’s immigration

status (Dkt. No. 216) is GRANTED IN PART and DENIED IN PART. Defendants may elicit

Plaintiff’s undocumented status for the limited purpose of considering it as one possible factor in

the determination of lost future wages. See Balbuena v. IDR Realty LLC, 845 N.E.2d 1246, 1259

(2006). To minimize possible unfair prejudice against Plaintiff, the parties shall agree on the

terms of a stipulation eliciting the relevant fact(s) and stating that the evidence is offered solely

as one possible factor in the determination of lost future wages. The stipulated facts may be used

in the examination of the parties’ damages experts on the issue of lost future wages but may not

be used to question any other witness absent the Court’s permission. 1

        2.       Plaintiff’s motion to preclude Bernard Lorenz from testifying at trial (Dkt. No.

219) is DENIED. Defendant has complied in substance with the requirements of providing an
1
  See generally Angamarca v. New York City P’ship Hous. Dev. Fund, Inc., 927 N.Y.S.2d 2, 5
(2011) (upholding trial court’s refusal to allow evidence of plaintiff’s immigration status on the
issue of future wages where plaintiff suffered serious injuries to prevent him from working and
defendant proffered no evidence that deportation was anything but speculative, or that plaintiff’s
future medical expense would have been lower than those awarded).
           Case 1:17-cv-10029-LGS Document 305 Filed 09/21/21 Page 2 of 2




expert report compliant with Federal Rule of Civil Procedure 26(a)(2). (Dkt. Nos. 193-3, 213-3,

and 278-1)

       3.      Plaintiff’s motion to preclude Dr. Douglas Cohen and Ricardo Estrada from

testifying at trial (Dkt. No. 222) is DENIED. Although Defendants initially failed to provide a

list of prior testimony for Dr. Cohen and Mr. Estrada, Defendants did so for Dr. Cohen when

they were alerted to the omission. (Dkt. No. 250-1) Plaintiff has not been prejudiced by any

delay. Mr. Estrada indicated on his curriculum vitae that he “provide[s] vocational expert

testimony as needed.” (Dkt. No. 223-2) To the extent Mr. Estrada has testified as an expert

witness in the last four years, a list of his prior testimony shall be produced no later than

September 27, 2021.

       4.      Plaintiff ‘s motion to limit the testimony of Dr. Klein to his reports and compel

Dr. Klein to provide a complete testimony list (Dkt. No. 225) is DENIED. Dr. Klein’s

addendum report was filed on October 23, 2020, and contained the information that Plaintiff

asserts was omitted from his initial report. Plaintiff was not prejudiced by any delay.

       The Clerk of Court may place on the docket the first sentence of each numbered

paragraph above and is respectfully directed to close the motions at Docket Nos. 216, 219, 222

and 225.



Dated: September 21, 2021
       New York, New York




                                                  2
